MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                FILED
regarded as precedent or cited before any                                        Mar 14 2019, 8:42 am
court except for the purpose of establishing                                         CLERK
the defense of res judicata, collateral                                          Indiana Supreme Court
                                                                                    Court of Appeals
estoppel, or the law of the case.                                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Gregory L. Fumarolo                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         Katherine A. Cornelius
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of M.R. and T.L.                           March 14, 2019
(Children in Need of Services)                           Court of Appeals Case No.
                                                         18A-JC-2076
                                                         Appeal from the Allen Superior
A.R. (Mother),                                           Court
Appellant-Respondent,                                    The Honorable Charles F. Pratt,
                                                         Judge
        v.
                                                         The Honorable Sherry A. Hartzler,
                                                         Magistrate
The Indiana Department of
                                                         Trial Court Cause Nos.
Child Services,
                                                         02D08-1712-JC-758
Appellee-Petitioner.                                     02D08-1712-JC-759




Bailey, Judge.



Court of Appeals of Indiana | Memorandum Decision 18A-JC-2076 | March 14, 2019                   Page 1 of 10
                                          Case Summary
[1]   A.R. (“Mother”) appeals the trial court’s order adjudicating M.R., aged sixteen,

      and T.L., aged thirteen, (“Children”) as Children in Need of Services

      (“CHINS”), upon the petition of the Allen County Department of Child

      Services (“DCS”). Mother presents a single issue: whether the CHINS

      determination is clearly erroneous. We affirm.



                            Facts and Procedural History
[2]   On December 7, 2017, Fort Wayne Police Officer Christopher Brautzsch

      (“Officer Brautzsch”) was dispatched to Mother’s residence in response to a 9-

      1-1 call from M.R.’s boyfriend, K.J., reporting that Mother had battered M.R.

      Although M.R. and K.J. maintained a relationship, K.J. was subject to a

      protection order forbidding him from contacting Mother or M.R.


[3]   K.J. met Officer Brautzsch outside the residence. Mother answered the door

      and began yelling vulgarities, insisting that the police leave, and threatening

      K.J. that he was going to “end [up] dead” for seeing M.R. and threatening

      Mother. (Tr. Vol. III, pg. 8.)


[4]   Officer Brautzsch attempted to speak with Children but Mother stood between

      the officer and her daughters. Officer Brautzsch asked if Children were okay,

      and each nodded in response. However, M.R. broke down in tears and Mother

      “shut the door in [the officer’s] face.” Id. at 9. Officer Brautzsch persisted,

      threatened forced entry, and eventually entered the house through a back door.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2076 | March 14, 2019   Page 2 of 10
      He could see that M.R. had a cut inside her mouth and it appeared to be a fresh

      cut. According to Officer Brautzsch, Mother was behaving toward both the

      police and K.J. in a manner that was “angry,” “hostile,” and “vulgar.” Id. at

      10. Mother was handcuffed and placed on the sofa so that officers could

      conduct their investigation and interview M.R. in private.


[5]   M.R. reported to officers that Mother had become very angry about M.R.

      seeing K.J. at their mutual workplace and then bringing home a backpack

      containing K.J.’s shoes. M.R. alleged that she and Mother had struggled over

      the backpack, Mother ordered the younger sibling, T.L., to get a knife to cut the

      backpack strap, and Mother had then taken the knife and stabbed the backpack.

      Unable to wrest the backpack away from M.R., Mother grabbed M.R.’s hair,

      repeatedly struck her in the face, and sat on her. M.R. complained to Mother

      that she could not breathe, and Mother responded “[she] didn’t care.” Id. at 25.

      M.R. stated that she was able to escape to her bedroom and text K.J. to get

      help.


[6]   Mother was arrested, and Children were placed in relative care. T.L. returned

      to Mother’s home a few days later, while M.R. remained in relative placement.


[7]   Evidence was heard at a fact-finding hearing conducted on March 21 and

      March 22, 2018. Mother testified and denied that her disagreements with M.R.

      had been anything other than verbal. In contrast, M.R. testified that Mother

      had struck and injured her on December 7, 2017, and she also described a

      physical altercation one or two weeks earlier. Finally, she described an incident


      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2076 | March 14, 2019   Page 3 of 10
      where Mother had confronted S.R., the relative with whom M.R. had been

      placed. M.R. testified that Mother followed her out after a counseling session,

      blocked in S.R.’s vehicle with her own, and then used her fist to strike S.R.’s

      vehicle on the window and door.


[8]   S.R. testified to the same incident, adding that Mother threatened her by

      saying, “bitch you better watch your back.” Id. at 44. M.R. was crying and

      shaking while Mother shouted obscenities. S.R. believed that Mother had

      become enraged because she wanted DCS to place M.R. with her maternal

      grandmother as opposed to S.R. The grandparent placement was eventually

      arranged but, in the meantime, communications between M.R. and Mother

      were problematic. S.R. testified that Mother telephoned M.R. from various

      phone numbers, and would direct loud vulgarities toward M.R. and S.R. S.R.

      also testified that she saw texts from Mother to M.R., blaming M.R. for their

      circumstances, and that Mother inappropriately focused upon M.R.’s

      entitlement to Social Security benefits from her father’s death.


[9]   Visitation supervisor Paige Walker testified that she had supervised four visits

      between Mother and M.R. and had recommended that the visits be changed to

      therapeutic visits. The basis for her recommendation was that Mother could

      become very angry, she had expressed suspicion that she would be slandered or

      “lied about” in visitation notes, and she brought up M.R.’s Social Security

      benefits excessively. Id. at 64. Mother testified in response that M.R. told lies

      and “the State” had “lied several times.” Id. at 87. Mother reiterated that she

      did not engage in either physical or verbal aggression.

      Court of Appeals of Indiana | Memorandum Decision 18A-JC-2076 | March 14, 2019   Page 4 of 10
[10]   On May 29, 2018, the trial court entered its findings, conclusions, and order.

       Among the factual findings were specific findings that: Mother struck and

       injured M.R., Mother ordered T.L. to retrieve a knife and stabbed a backpack

       while M.R. was holding it, T.L. witnessed M.R.’s struggle to breathe, Mother

       attacked S.R. and made threats, and “Mother cannot control her anger and

       provide for a stable home free of verbal and physical violence.” Appealed

       Order at 3. The court concluded that both children were neglected due to the

       domestic violence and that M.R.’s physical health was seriously endangered.

       The court acknowledged that M.R. had been involved in two years of

       counseling (following her father’s death) but further observed that M.R.

       reported she was not being heard and she had requested additional services.

       The trial court concluded that Children needed services directed toward the

       prevention of domestic violence that they were unlikely to receive without

       coercive intervention and adjudicated Children as CHINS.


[11]   Mother appeals, asserting that Children are now both in her care and the fact-

       finding order should be reversed to “avoid the stigma and negative implication

       of a CHINS finding.” Appellant’s Brief at 10.



                                  Discussion and Decision
                                         Standard of Review
[12]   A CHINS proceeding is a civil action, and thus the State must prove by a

       preponderance of the evidence that a child is a CHINS. In re N.E., 919 N.E.2d
102, 105 (Ind. 2010) (citing Ind. Code § 31-34-12-3). In reviewing a CHINS
       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2076 | March 14, 2019   Page 5 of 10
       adjudication, we neither reweigh the evidence nor judge the credibility of the

       witnesses. In re K.D., 962 N.E.2d 1249, 1253 (Ind. 2012). We consider only the

       evidence that supports the court’s decision and the reasonable inferences drawn

       therefrom. Id. We will reverse only upon a showing that the trial court’s

       decision was clearly erroneous. Id.


[13]   Where, as here, the trial court has entered sua sponte findings of fact and

       conclusions thereon,1 our review is governed by Indiana Trial Rule 52(A). In re

       S.D., 2 N.E.3d 1283, 1287 (Ind. 2014). As to issues covered by the findings, we

       apply a two-tiered standard of review: first we consider whether the evidence

       supports the factual findings, and then whether those findings support the

       court’s judgment. Id. We review the remaining issues under the general

       judgment standard where we will affirm the judgment if it can be sustained on

       any legal theory supported by the evidence. Id.


                           Adjudication of Children as CHINS
[14]   For the trial court to adjudicate a child a CHINS, DCS must prove three

       elements: (1) the child is under the age of eighteen; (2) one of eleven statutory

       circumstances (codified in Indiana Code Sections 31-34-1-1 to -11) exist that

       would make the child a CHINS; and (3) the child needs care, treatment, or

       rehabilitation that he or she is not receiving and that is unlikely to be provided




       1
        The CHINS statutes do not require that findings of fact and conclusions thereon be entered as part of a
       CHINS fact-finding order. Here, neither party made a written request for Trial Rule 52 findings and
       conclusions.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2076 | March 14, 2019                   Page 6 of 10
       or accepted without the coercive intervention of the court. In re K.D., 962
N.E.2d at 1253 (citing In re N.E., 919 N.E.2d at 105). DCS alleged that

       Children were CHINS under Section 31-34-1-1, the general neglect provision,

       which states:


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


               (1) the child’s physical or mental condition is seriously impaired
                   or seriously endangered as a result of the inability, refusal, or
                   neglect of the child’s parent, guardian, or custodian to supply
                   the child with necessary food, clothing, shelter, medical care,
                   education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


                   (A) the child is not receiving; and


                   (B) is unlikely to be provided or accepted without the coercive
                       intervention of the court.


       I.C. § 31-34-1-1.


[15]   DCS also alleged that M.R. was a CHINS pursuant to Indiana Code Section

       31-34-1-2(b), which provides in relevant part:


               A child is a child in need of services if, before the child becomes
               eighteen (18) years of age, the child:


               (1) is a victim of … an offense under IC 35-42-2-1 [battery]; and



       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2076 | March 14, 2019   Page 7 of 10
               (2) needs care, treatment, or rehabilitation that:


                   (A) the child is not receiving; and


                   (B) is unlikely to be provided or accepted without the coercive
                       intervention of the court.


[16]   The trial court found that both children were CHINS under the general neglect

       statute and that M.R. was a CHINS because she had been a victim of battery.


[17]   Not every endangered child is a CHINS, permitting the State’s parens patriae

       intrusion into private family life. In re S.D., 2 N.E.3d at 1287. The proper focus

       is upon the best interests of the child and whether the child needs help that the

       parent will not be willing or able to provide – not whether the parent is guilty or

       deserving of a CHINS adjudication. Id. at 1285.


[18]   A CHINS adjudication under the general neglect provision “requires three basic

       elements: that the parent’s actions or inactions have seriously endangered the

       child, that the child’s needs are unmet, and (perhaps most critically) that those

       needs are unlikely to be met without State coercion.” Id. at 1287. The coercive

       intervention prong exists to protect families from unnecessary state intrusion.

       Id. A CHINS finding should consider the family’s condition when the case was

       filed, but also when the case is heard. Id. at 1290.


[19]   Mother denies that M.R. was a victim of battery and that she enlisted T.L.’s

       help. Mother also denies that DCS established that Children’s needs are

       unlikely to be met without State coercion.

       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2076 | March 14, 2019   Page 8 of 10
[20]   M.R. testified that Mother battered her and caused injuries consisting of a

       “busted lip” and red marks from slaps. (Tr. Vol. III, pg. 29.) She also testified

       that Mother directed her younger sibling to bring a knife to Mother. T.L. was

       witness to her mother using the knife in M.R.’s vicinity, striking M.R., and

       impeding M.R.’s efforts to breathe. Multiple witnesses described events

       indicating that Mother was openly angry and hostile toward those trying to

       assist her. The responding police officer found Mother to be “angry, hostile,

       and vulgar” and described her efforts to keep officers from directly

       communicating with Children. (Tr. Vol. III, pg. 10.) The relative caregiver

       testified that she was confined, threatened, and cursed. The visitation

       supervisor described Mother as erupting in anger and expressing suspicions that

       she would be unfairly portrayed in visitation notes. In sum, there is evidence

       that Mother battered M.R. in T.L.’s presence and generally opposed assistance.

       Upon this evidence, the trial court properly concluded that coercion was needed

       to cause Mother to deal with her anger that had erupted in domestic violence.


[21]   Mother observes that M.R. had continuously been in family counseling since

       the death of her father and this was not court-ordered. However, Mother

       makes no claim that the counseling sessions have ever addressed Mother’s

       perpetration of domestic violence or verbal opposition to service providers.

       Indeed, a major premise of Mother’s appellate arguments is her denial that she

       initiated or participated in any family violence. She does not attack any finding

       of fact as lacking evidentiary support. Rather, Mother simply requests that we




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2076 | March 14, 2019   Page 9 of 10
       reweigh the evidence that was before the trial court and re-assess the credibility

       of M.R. We cannot do so. In re K.D., 962 N.E.2d at 1253.


[22]   Mother alternatively suggests that our review of the adjudication should include

       consideration of her uncontested claim that Children are both in her physical

       custody. Mother takes the position that, even if State intervention was needed

       at one time, it is now unnecessary, and we should reverse the trial court so that

       Mother can avoid stigma or future collateral consequences. She identifies no

       authority for the proposition that an appellate court reviews a CHINS

       adjudication in hindsight with the benefit of post-adjudication events. The

       evidence supports the trial court’s findings of fact and the findings of fact

       support the CHINS adjudication. Mother cannot obtain reversal on grounds

       that a CHINS adjudication may have future consequences.



                                               Conclusion
[23]   The order adjudicating Children as CHINS is not clearly erroneous.


[24]   Affirmed.


       Bradford, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JC-2076 | March 14, 2019   Page 10 of 10